               Case 2:20-cv-00680-RSL Document 46 Filed 06/02/20 Page 1 of 1




1                                                        HONORABLE RICHARD A. JONES
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8
     Tommy Brown,                                      CASE NO. CV20-680 RAJ
9
                         Plaintiff,
10                                                     MINUTE ORDER
         v.
11
     Transworld Systems Inc., et al.,
12
                          Defendants.
13
14
15            The following minute order is made by the direction of the court, the Honorable

16   Richard A. Jones:
          This action is reassigned to the Honorable Robert S. Lasnik because it is related to
17
      Case No. CV 20-669 RSL. This reassignment is ordered pursuant to this District’s
18
      policy to transfer cases presenting common questions of fact or law to the judge to
19
      whom the earliest-filed case was assigned. See General Order No. 06-12 at ¶ 10 (W.D.
20
      Wash. Dec. 19, 2012).
21
      All pleadings filed in the future shall bear case numbers CV 20-680 RSL.
22
                  Dated this 2nd day of June, 2020.
23
                                                           WILLIAM M. McCOOL
24                                                         Clerk
25
                                                           s/ MICHAEL WILLIAMS
26                                                         Deputy Clerk
27
28   MINUTE ORDER – 1
